                        UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF IDAHO

  BRIANNA DAVIS,
                                               Case No. 4:14-cv-00550-DCN
        Plaintiff,
                                               ORDER ADOPTIONG REPORT
  v.                                           AND RECOMMENDATION

  CITY OF IDAHO FALLS, a municipal
  corporation; TAUTPHAUS PARK ZOO,
  a department of the City of Idaho Falls;
  RAYMOND PROBERT, an employee of
  the CITY OF IDAHO FALLS and
  TAUTPHAUS PARK ZOO; LINDA
  BEARD, in her official capacity as
  Tautphaus Park Zoo Supervisor; and
  ALYSSA ROD, in her official capacity
  as Tautphaus Park Zoo Supervisor

        Defendants.


                                I. INTRODUCTION

       On December 27, 2019, United States Magistrate Judge Candy W. Dale issued a

Report and Recommendation (“Report”) (Dkt. 100), recommending that Plaintiff Brianna

Davis’ Motion to Enforce Settlement (Dkt. 94) be granted.

       Any party may challenge a magistrate judge’s proposed recommendation by filing

written objections to the report and recommendation within fourteen days after being

served with a copy of the same. See 28 U.S.C. § 636(b)(1); Local Civil Rule 72.1(b). No

objections have been filed in this case and the matter is now ripe for the Court's

consideration.



ORDER ADOPTING REPORT AND RECOMMENDATION - 1
                                II. LEGAL STANDARD
       Pursuant to 28 U.S.C. § 636(b)(1)(C), this Court “may accept, reject, or modify, in

whole or in part, the findings and recommendations made by the magistrate judge.” Where

the parties object to a report and recommendation, this Court “shall make a de novo

determination of those portions of the report which objection is made.” Id.

       The Ninth Circuit has interpreted the requirements of 28 U.S.C. § 636(b)(1)(C) as

follows:

        [28 U.S.C. § 636(b)(1)(C)] makes it clear that the district judge must review
       the magistrate judge’s findings and recommendations de novo if objection is
       made, but not otherwise . . . . [T]o the extent de novo review is required to
       satisfy Article III concerns, it need not be exercised unless requested by the
       parties. Neither the Constitution nor the statute requires a district judge to
       review, de novo, findings and recommendations that the parties themselves
       accept as correct.

United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (internal quotation

marks and citations omitted); see also Wang v. Masaitis, 416 F.3d 993, 1000 & n.13 (9th

Cir. 2005).

       Further, to the extent that no objections are made, arguments to the contrary are

waived. See Fed. R. Civ. P. 72; 28 U.S.C. § 636(b)(1) (stating that objections are waived

if they are not filed within fourteen days of service of the report and recommendation).

Thus, “[w]hen no timely objection is filed, the Court need only satisfy itself that there is

no clear error on the face of the record in order to accept the recommendation.” Fed. R.

Civ. P. 72 advisory committee’s note to 1983 amendment (citing Campbell v. United States

Dist. Court, 501 F.2d 196, 206 (9th Cir. 1974)).




ORDER ADOPTING REPORT AND RECOMMENDATION - 2
                                    III. DISCUSSION

       The relevant procedural background and facts of this case are well articulated in the

Report and the Court incorporates the same in this Order.

       This Court has reviewed the entire Report for clear error and finds none. Moreover,

this Court agrees with the Report’s discussion of the applicable law, analysis, reasoning,

and conclusions. For these reasons, the Court will adopt the Report and grant the respective

Motion to Enforce Settlement.

                                        V. ORDER

IT IS HEREBY ORDERED THAT:

       1. The Report and Recommendation entered on December 27, 2019 (Dkt. 100) is

          ADOPTED IN ITS ENTIRETY

       2. Davis’ Motion to Enforce Settlement (Dkt. 94) is GRANTED

       3. Within fourteen (14) days of the date of this Order, the remaining parties must

          execute Davis’ proposed Settlement and Release Agreement (Dkt. 97-4) and

          satisfy the terms as stated therein.


                                                 DATED: January 28, 2020


                                                 _________________________
                                                 David C. Nye
                                                 Chief U.S. District Court Judge




ORDER ADOPTING REPORT AND RECOMMENDATION - 3
